FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2017 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Publicly Held Company with Authorized Capital Corporate Taxpayers’ Registry (CNPJ/MF) number 47.508.411/0001-56 Commercial Registry (NIRE) number 35.300.089.901 MINUTES OF THE ANNUAL AND SPECIAL SHAREHOLDERS’ MEETING HELD ON APRIL 27, 2017 1. DATE, TIME AND PLACE : On April 27, 2017, at 4 p.m., at the headquarters of Companhia Brasileira de Distribuição (“ Company ”), located in the City and State of São Paulo, at Avenida Brigadeiro Luís Antônio, 3142, 01402-000. 2. CALL : Call notice duly published in the Official Gazette of the State of São Paulo on editions dated April 25, 2017, April 28, 2017 and April 29, 2017, on pages 180, 277 and 44, respectively, and in the newspaper O Estado de S. Paulo on editions dated April 25, 2017, April 28, 2017 and April 29, 2017, on pages B14, B8 and B15, respectively. 3. QUORUM : Shareholders representing 94.32% of the ordinary shares and 32.69% of the preferred shares, according to the signatures set forth on the respective Shareholders Attendance Book, thus demonstrated compliance with the legal quorum for the meeting. Also present are (i) Mr. Eleazar de Carvalho Filho, member of the Audit Committee; and (iii) Mr. Eduardo Tenório, representative of Deloitte Touche Tohmatsu Auditores Independentes . 4. MEETING BOARD : President of the Meeting : Antônio Sérgio Salvador dos Santos; and Secretary : Marcelo Acerbi de Almeida . 5. AGENDA : At Annual Meeting : (i) Reading, discussion and voting of the financial statements related to the year ended on December 31, 2016; (ii) Allocation of the earnings for the fiscal year ended on December 31, 2016; (iii) Determination of the total annual compensation of the Company’s management and Fiscal Council, in case the shareholders require its summoning; and, At Special Meeting : (iv) Ratification of the total annual compensation of the Company’s management for the fiscal year ended on December 31, 2016; (v) Approval of the investment plan for the fiscal year of 2017; (vi) Amendment of the widely circulated newspaper for publication of the Company’s corporate acts; and (vii) Approval of the proposal to amend and restate the Company´s By-laws. 6. SUMMARY OF RESOLUTIONS: Initially, the Secretary has informed the attendants that protests, queries and dissenting requirements regarding the matters upon deliberation should be presented, in written, to the Table, pursuant to Article 130, § 1, item “a”, of Law No. 6,404/1976 (“ Corporations Law”).
